DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments in the Amendment with RCE filed October 18, 2022 (herein “Amendment”), with respect to the objection to claim 15 and claims 16-19 and 21 which depend therefrom have been fully considered and are persuasive.  The objection to claim 15 and claims 16-19 and 21 which depend therefrom has been withdrawn. 
Applicant’s arguments and amendments in the Amendment with respect to the rejection(s) of claims 1, 8 and 15 and claims depending therefrom under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Soshnikov, "An architecture of distributed frame hierarchy for knowledge sharing and reuse in computer networks," Proceedings 2002 IEEE International Conference on Artificial Intelligence Systems (ICAIS 2002), 2002, pp. 115-119, doi: 10.1109/ICAIS.2002.1048065, and Kiatisevi et al., “A frame-based knowledge software tool for developing interactive robots,” Artif Life Robotics 10, 18–28 (2006). https://doi.org/10.1007/s10015-005-0368-2.

Claim Interpretation
Applicants should note that claim 1, a method claim, is presently subject to a broader interpretation than what is intended given the conditional language “if” used in the “if the local dialogue manager is able to identify the response locally from the local predicted dialogue path, determining ...” and “if the local dialogue manager is not able to identify the response from the local predicted dialogue path, sending ...” limitations. See MPEP 2111.04(II). To overcome this broader interpretation, Applicant can amend these limitations to remove the contingent wording.

Claim Objections
Claims 1, 8 and 15, and thus claims 2-5, 7, 9-12, 14, 16-19 and 21 which depend therefrom are objected to because of the following informalities: claims 1, 8 and 15 all recite “a dialogue tree,” but then later recite “the overall dialogue tree” and thus, the reference back is not precise; the later recitation must instead recite “the dialogue tree” or the introduction of antecedent basis should recite “an overall dialogue tree.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-9, 11-12, 14-16, 18-19 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Elson et al., (US 2018/0232436 A1, herein “Elson”) in view of Kiatisevi et al., “A frame-based knowledge software tool for developing interactive robots,” Artif Life Robotics 10, 18–28 (2006). https://doi.org/10.1007/s10015-005-0368-2 (herein “Kiatisevi NPL”), further in view of Soshnikov, "An architecture of distributed frame hierarchy for knowledge sharing and reuse in computer networks," Proceedings 2002 IEEE International Conference on Artificial Intelligence Systems (ICAIS 2002), 2002, pp. 115-119, doi: 10.1109/ICAIS.2002.1048065 (herein “Soshnikov NPL”), further in view of Neumann et al., (US 6,735,592 B1, herein “Neumann”). 
Regarding claim 1, Elson teaches a method implemented on at least one machine including at least one processor, memory, and communication platform capable of connecting to a network for managing a user machine dialogue, the method comprising (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], method of the dialog management system including a computing device including one or more processors and one or more computer memories, and where the dialog management system includes the ability for a client device to communicate via network 140 to a server 210):
receiving, at a server, a request from a device for a response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user) answering an utterance of a user (Elson fig. 3, paras. [0042]-[0043] and [0050], a system response candidate is accepted when it is triggered by new input such as speech captured from the user (utterance), and then is provided as a response to the user) engaged in a dialogue between the user and the device (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant), wherein the request includes information related to a current state of the dialogue (Elson paras. [0051]-[0052], backend request candidates Local Search and MediaSearch both including the current input of “take me to church” and are sent to the server execution of the backend requests);
determining, by the server, whether the response is included in a server dialogue path stored in the server (Elson paras. [0024], [0026], backend response (server predicted responses – where each candidate response is referred to as a dialog which is represented as a path in a dialog beam) which represents a search result of the schema managed by a dialog manager 170 (on a server – see fig. 2) using the input (the information related to the current state of the dialogue), where paras. [0042]-[0044] teaches the backend response is a triggering event for which the system determines the base state, and the dialog path (predicted dialog path) corresponding with the triggering event, and where para. [0051], table 1 show that the candidate responses that could be provided (responses) are kept track of in a candidate list), backend (server) requests, and para. 35, each backend dialog manager generates some kind of response in response to the backend solicitation, even if it is an error or failure response (for not finding a response to be included in the dialogue path of that particular backend dialog manager solicited), therefore, the backend servers performing the determining);
if the response is included in the server dialogue path stored in the server (Elson para 24, a “backend response” represents data generated using a dialog manager 170 based on searchable data repositories on backend systems (server), and includes a “proposed” system response to the backend request - thus, a determination that a response is included within the searchable data repositories stored in the server. In para 26, Elson teaches that “candidate” responses (same as proposed responses for example from a backend request) are referred to as dialogs and are represented as a path in a dialog beam. Thus, as the backend response from the backend system are candidate responses, candidate responses are dialogs represented as a path in a dialog beam, the backend response is a path in a dialog beam that comes from the backend (server system)), identifying the response based on the server dialogue path (Elson paras. 35-37, the response returned from the backend is from a particular backend dialog manager such as 170a a music dialog, and thus the backend response (identified response sent back to the dialog mixer via the solicitation) is based on the backend (server) dialog paths of the particular backend dialog manager solicited);
if the response is not included in the server dialogue path stored in the server (Elson para. 35, each backend dialog manager generates some kind of response in response to the backend solicitation, even if it is an error or failure response (for not finding a response to be included in the dialogue path of that particular backend dialog manager solicited));
preemptively generating (Elson paras. [0048]-[0050], [0056], [0061], before a response is performed, various information regarding the user input is determined so that response candidates are formed and a candidate that meets or exceeds a required confidence score (for how certain the system is that the candidate is appropriate at that time)), by the server for the device (Elson para. [0039], implementations having dialog mixer 130 and dialog host 120 on the server):
	an updated local predicted dialogue path based on the response and the information related to the current state of the dialogue (Elson para. [0061], dialog beam tree including paths formed of dialog states is generated and pruned/added to (thus updated) via triggering events, where the triggering events occur before a response is given), 
updated local predicted responses based on the updated local predicted dialogue path (Elson figs. 3-4, paras. [0043], [0055] (table 3 illustrating relationship between paths, candidate responses, dialog state etc), [0061], dialog states, which are associated with candidate responses, are part of a respective path from the dialog beam tree that is pruned/added to), and 
an updated local dialogue manager (Elson paras. [0021] and [0028] and [0032], the dialog host which receives input from and provides output to the user in the form of dialog (the local dialogue manager) is updated when it provides new output or receives new input); and
sending the response, the updated local predicted dialogue path, the updated local predicted responses to the device (Elson fig. 2, paras. [0049]-[0051], dialog host (part of client device 205, thus being on the device, or in the alternate, where para.  [0039] teaches that some implementations have dialog mixer 130 and dialog host 120 on the server, thus sending of a response to be output to the user to the dialog input/output device 110) keeps track of candidate list by receiving (thus sent to the dialog host) candidate responses (the updated local predicted responses), and their respective paths, as well as receiving a candidate that will be triggered (the response that is actually performed for the user from the candidate responses)).
While Elson sets forth alternative implementations of the dialog host 120 and dialog mixer 130 being on a server, this is not the detailed embodiment in Elson that is disclosed and relied upon above. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main embodiment of Elson to have its dialog host 120 and dialog mixer 130 on the server as set forth in para. [0039] of Elson at least because doing so would be a mere matter of design choice – considering what computing components in a system will offer the best efficiency for processing throughput given communication networking speeds and connections. Where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. see MPEP § 2144.06(II).
Further, while Elson does teach an updated local dialogue manager, Elson does not explicitly teach that it is “preemptively generating” an updated local dialogue manager “based on the updated local predicted dialogue path and the updated local predicted responses.”
Elson further does not explicitly teach sending the updated local dialogue manager to the device.
Still further, while Elson does teach that the client device controls the dialogue using local resources, Elson does not explicitly teach that in the alternative implementations where the dialog host 120 and dialog mixer 130 are part of a server, that the device is enabled to continue driving the dialog locally. Therefore, Elson does not explicitly teach so that the device is enabled to continue driving the dialogue locally using the updated local dialogue manager based on the updated local predicted dialogue path and the updated local predicted responses.
Elson does not teach that the updated local predicted path itself is generated by carving out a portion from the dialogue tree, or that the dialog tree is residing on a server. Therefore, Elson does not explicitly teach by carving out a portion from the dialogue tree, and residing on the server.
Further, while the backend requests of Elson, when selected to be the response to the user, suggest a lack of capability locally (see paras. 46-47) Elson does not explicitly teach “and is indicative that a local dialogue manager, previously generated by the server for and deployed on the device, can no longer drive the dialogue locally based on a local predicted dialogue path and local predicted responses stored on the device.” 
Elson further does not explicitly teach that the server dialogue paths are predicted, or wherein the server predicted dialogue path is preemptively generated previously by the server based on a dialogue tree residing on the server for governing the dialogue, or searching the overall dialogue tree for the response.
Kiatisevi NPL teaches preemptively generating, by the server for the device, an updated local predicted dialogue path wherein the portion is determined based on the response and the information related to the current state of the dialogue (Kiatisevi NPL, section 2.1, and 3.2-3.3, figs. 5 and 6, a knowledge manager implements the dialogue manager, and is started (a portion) with some predefined knowledge (preemptively generated), the knowledge frames organized in a tree format, and the knowledge frames are updated to change the overall SPAK knowledge frame set (in the form of a tree – see fig. 6) based on changes in the environment such as speech recognized from human utterances (information related to the current state of the dialogue) and Action frames that are instantiated (the response)), 
an updated local dialogue manager (Kiatisevi NPL section 3.2, figure 5, a robot having its own (local) knowledge manager, which includes a dialogue manager, and is defined by knowledge frames) based on the updated local predicted dialogue path and the updated local predicted responses (Kiatisevi NPL section 2.1 and 3.2, sensory agents detect changes in the world and submit the information to the knowledge manager which updates the knowledge contents, the updates can include output actions as action knowledge frames, and where section 3.3 teaches that the Action frames generate a response back to the human, thus the knowledge base uses the Action frames (organized in tree paths as shown in fig. 8 – thus the local predicted dialogue path) to conduct the dialogue).
Kiatisevi NPL further teaches the updated local dialogue manager to the device (Kiatisevi NPL section 2.1 and 3.2, as the SPAK knowledge frames define the dialogue manager, when it is updated, the dialog manager is an updated local dialogue manager, executed by the robot (device), thus the local dialogue manager being received by the robot), so that the device is enabled to continue driving the dialogue locally using the updated local dialogue manager based on the updated local predicted dialogue path and the updated local predicted responses (Kiatisevi NPL section 2.1 and 3.2, the updates can include output actions as action knowledge frames, and where section 3.3 teaches that the Action frames generate a response back to the human, thus the knowledge base uses the Action frames (organized in tree paths as shown in fig. 8 – thus the updated local predicted dialogue path defined in the SPAK knowledge frames (updated local dialogue manager)) to conduct the dialogue).
Kiatisevi NPL further teaches server predicted dialogue path (Kiatisevi NPL section 3.3, action frames that identify a response are instantiated (caused) depending on the condition of Action frames and the current state of the system within the SPAK (server predicted dialogue path stored in the server)), and wherein the server predicted dialogue path is preemptively generated previously by the server based on a dialogue tree residing on the server for governing the dialogue (Kiatisevi section 3.2, the SPAK knowledge base which includes the a tree with Action frames (server predicted dialogue path – see fig. 6) is updated (preemptively generated) from the existing dialogue via status register frames (also part of the SPAK tree see fig. 6) that keep track of context information on the dialogue such as who the conversation partner is, the conversation topic).
Kiatisevi NPL further teaches searching the overall dialogue tree for the response (Kiatisevi NPL section 2.1, 3.2.1, 3.2.2, knowledge contents are updated as new knowledge is received from agents, the updating including output actions (which determine an overall existing dialogue as they represent what predicted actions the dialog manager should take given particular inputs, shown in a tree format in fig. 6), where sections 3.3-3.4 teach that dialogue management uses the SPAK frames (that are in a tree format – see figs. 6 and 8) to generate a response to a human, and in a specific example where a face recognition dialogue action of greeting a recognized person by their name cannot be completed (a response is not included in the current server predicted dialogue path) since the face is not recognized, and thus an update is sent to SPAK which searches the knowledge frames (overall existing dialogue tree) to update them and generate a new response of “We haven’t met ... What’s your name”)).
Kiatisevi NPL further teaches previously generated by the server for and the device (Kiatisevi section 3.2, the SPAK knowledge base which includes a tree with Action frames (server predicted dialogue path – see fig. 6) is updated (preemptively generated) from the existing dialogue via status register frames (also part of the SPAK tree see fig. 6) that keep track of context information on the dialogue such as who the conversation partner is, the conversation topic).
Kiatisevi NPL mentions in the last two paragraphs that the knowledge contents of the SPAK system disclosed are stored in a single knowledge base only, but that a “distributed knowledge model” (with a footnote to the Soshnikov NPL reference) is being considered for future work. Therefore, Kiatisevi NPL contemplates a distributed dialogue manager system where a server based dialogue manager would be distributed to a local based dialogue manager.
Soshnikov NPL teaches by carving out a portion from the dialogue tree (Soshnikov NPL figs. 1 and 2, section 3.2, a set of all frames on one network node (server), shown in fig. 1 in a tree format, forms a frame world from which remote frames are derived/inherited to form another instance of a knowledge based system (local)).
Soshnikov NPL further teaches server based sources of knowledge based systems that are “sending” to another node, and “deployed on the device” (Soshnikov NPL figs. 1 and 2, section 3.2, the remote knowledge base (remote node) is created from the frame world/parent node (server), therefore, the knowledge base is sending to a remote node/deploying on the remote node (device)).
Neumann teaches and is indicative that a local dialogue manager on the device can no longer drive the dialogue locally based on a local predicted dialogue path and local predicted responses stored on the device (Neumann col. 14, lines 9-19, and 26-36,  a dialog manager at the local site is not used to handle an input query locally (and thus can no longer drive the dialogue) when the content required to satisfy the request it not within a local structured database (local predicted response stored on the device), as determined by the local topic determiner, where col. 20, line 57 – col. 21, line 6 disclose the operations of the local topic determiner to include considering local business rules which determine what action to take (local predicted dialogue path)).
Therefore, taking the teachings of Elson and Kiatisevi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the SPAK dialog manager system disclosed in Kiatisevi NPL at least because doing so would allow simple and intuitive development and modification of robot applications, including dialogue management for managing interactions with humans (see Kiatisevi NPL Abstract).
Further, taking the teachings of Elson and Soshnikov NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the distributed frame based knowledge system disclosed in Soshnikov NPL at least because doing so would allow for extending knowledge repositories with more specific knowledge to be used collectively in solving specific domain problems for evolving intelligent computer networks (see Soshnikov NPL section 4, conclusion).
Still further, taking the teachings of Elson and Neumann together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real-time dialog management system and methods of Elson with the determining whether a local dialog manager is able to satisfy a request as disclosed in the cited portions above of Neumann at least because doing so would provide for a gentle degradation of precision in information extraction from an input query, allowing for high confidence results to be returned quickly, but lower confidence results to be further analyzed (see Neumann col. 4, lines 8-18).
Regarding claims 2, 9 and 16, Elson teaches wherein the information related to the current state of the dialogue includes at least one of content of an utterance of the user, an observation of the dialogue surrounding, and a characterization of the observation (Elson para. [0042], triggering event including new input 315 as speech captures from the user (content of an utterance of the user)).
Regarding claims 4, 11 and 18, Elson teaches wherein the device was previously deployed with a previous local dialogue manager with an associated previous local predicted dialogue path (Elson paras. [0021] and [0028] and [0032], the dialog host which receives input from and provides output to the user in the form of dialog (previous local dialogue manager), uses the ranking engine to rank candidate responses from a trained model of previous responses, and uses a triggering engine to update states of the dialog (having an associated previous local predicted dialogue path), where fig. 4 and para. [0026] teach the dialogue being a path) and previous local predicted responses (Elson paras. [0026] and [0028]-[0029], ranking engine which ranks candidate responses, the candidate response being a dialog which is represented as a path, and where the ranking engine uses a trained ranking model based on responses of a user to candidates provided (previously) to the user (thus, previous local predicted responses)).
Regarding claims 5, 12 and 19, Elson teaches wherein the request is sent by the device when the previous local dialogue manager was not able to identify the response from the previous local predicted dialogue path and previous local predicted responses (Elson fig. 3, paras. [0048]-[0049], the system sends a backend request candidate if no system response candidate exceeds (thus not able to identify) a triggering threshold and where the tables (for example, table 3 in para. [0055]) illustrate the candidate responses (the previous local predicted responses) corresponding to (thus being from) a path (previous local predicted dialogue path)).
Regarding claims 7, 14 and 21, Elson teaches wherein the preemptively generated local predicted dialogue path is used by the device to update the previous local predicted dialogue path (Elson para. [0061], triggering events cause the system to backtrack on dialog beam/tree and start a new path (preemptively generated local predicted dialogue path), thus the new path updating the dialog beam/tree and the path that is backtracked on); 
the preemptively generated local predicted responses are used by the device to update the previous local predicted responses (Elson paras. [0059]-[0061], a triggering event causes a previous candidate already in the candidate list (preemptively generated local predicted responses) to be updated by the response candidate of the triggering event such as the LocalB1 candidate/dialog state being updated by a backend request response to become LocalB3 candidate/dialog state); and 
the local dialogue manager is to be used by the device to replace the previous local dialogue manager (Elson paras. [0026] and [0061], the dialog host manages the list of candidate responses, where each candidate response is referred to as a dialog and a dialog is represented as a path in a dialog beam, the dialog beam is updated from a triggering event, thus when the dialog beam is updated including backtracking to start new paths, the dialog host (local dialogue manager) which operates based on the dialog beam is modified/replaced by the updated dialog beam), wherein the local dialogue manager is to be used by the device to drive the dialogue based on the local predicted dialogue path and local predicted responses (Elson para. [0060], dialog host triggers a candidate which then outputs a response, where paras. [0026]-[0027] and [0032] teach the dialog host manages the dialogs including receiving and processing input as well as outputting responses).
While Elson teaches the local dialogue manager, Elson does not explicitly teach that it is generated by the server.
Kiatisevi NPL teaches the local dialogue manager generated by the server (Kiatisevi NPL section 3.3, dialogue management of the robot is realized through the SPAK knowledge frame system which fig. 4 illustrates is part of a windows PC (server), and also fig. 5 shows is on the robot itself (local)).
Kiatisevi NPL mentions in the last two paragraphs that the knowledge contents of the SPAK system disclosed are stored in a single knowledge base only, but that a “distributed knowledge model” (with a footnote to the Soshnikov NPL reference) is being considered for future work. Therefore, Kiatisevi NPL contemplates a distributed dialogue manager system where a server based dialogue manager would be distributed to a local based dialogue manager.
Soshnikov NPL further teaches server based sources of knowledge based systems (Soshnikov NPL figs. 1 and 2, section 3.2, a set of all frames on one network node (server), shown in fig. 1 in a tree format, forms a frame world).
Therefore, taking the teachings of Elson and Kiatisevi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the SPAK dialog manager system disclosed in Kiatisevi NPL at least because doing so would allow simple and intuitive development and modification of robot applications, including dialogue management for managing interactions with humans (see Kiatisevi NPL Abstract).
Further, taking the teachings of Elson and Soshnikov NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the distributed frame based knowledge system disclosed in Soshnikov NPL at least because doing so would allow for extending knowledge repositories with more specific knowledge to be used collectively in solving specific domain problems for evolving intelligent computer networks (see Soshnikov NPL section 4, conclusion).
Regarding claim 8, Elson teaches machine readable and non-transitory medium having information recorded thereon for managing a user machine dialogue, wherein the information, when read by the machine, causes the machine to perform (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device (machine) including one or more processors and one or more computer memories including memory devices with permanent storage (non-transitory medium), the memories storing modules or engines (information) executed by the one or more processors): 
receiving, at a server, a request from a device for a response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user) answering an utterance of a user (Elson fig. 3, paras. [0042]-[0043] and [0050], a system response candidate is accepted when it is triggered by new input such as speech captured from the user (utterance), and then is provided as a response to the user) engaged in a dialogue between the user and the device (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant), wherein the request includes information related to a current state of the dialogue (Elson paras. [0051]-[0052], backend request candidates Local Search and MediaSearch both including the current input of “take me to church” and are sent to the server execution of the backend requests);
determining, by the server, whether the response is included in a server dialogue path stored in the server (Elson paras. [0024], [0026], backend response (server predicted responses – where each candidate response is referred to as a dialog which is represented as a path in a dialog beam) which represents a search result of the schema managed by a dialog manager 170 (on a server – see fig. 2) using the input (the information related to the current state of the dialogue), where paras. [0042]-[0044] teaches the backend response is a triggering event for which the system determines the base state, and the dialog path (predicted dialog path) corresponding with the triggering event, and where para. [0051], table 1 show that the candidate responses that could be provided (responses) are kept track of in a candidate list), backend (server) requests, and para. 35, each backend dialog manager generates some kind of response in response to the backend solicitation, even if it is an error or failure response (for not finding a response to be included in the dialogue path of that particular backend dialog manager solicited), therefore, the backend servers performing the determining); 
if the response is included in the server dialogue path stored in the server (Elson para 24, a “backend response” represents data generated using a dialog manager 170 based on searchable data repositories on backend systems (server), and includes a “proposed” system response to the backend request - thus, a determination that a response is included within the searchable data repositories stored in the server. In para 26, Elson teaches that “candidate” responses (same as proposed responses for example from a backend request) are referred to as dialogs and are represented as a path in a dialog beam. Thus, as the backend response from the backend system are candidate responses, candidate responses are dialogs represented as a path in a dialog beam, the backend response is a path in a dialog beam that comes from the backend (server system)), identifying the response based on the server dialogue path (Elson paras. 35-37, the response returned from the backend is from a particular backend dialog manager such as 170a a music dialog, and thus the backend response (identified response sent back to the dialog mixer via the solicitation) is based on the backend (server) dialog paths of the particular backend dialog manager solicited);
if the response is not included in the server dialogue path stored in the server (Elson para. 35, each backend dialog manager generates some kind of response in response to the backend solicitation, even if it is an error or failure response (for not finding a response to be included in the dialogue path of that particular backend dialog manager solicited));
preemptively generating (Elson paras. [0048]-[0050], [0056], [0061], before a response is performed, various information regarding the user input is determined so that response candidates are formed and a candidate that meets or exceeds a required confidence score (for how certain the system is that the candidate is appropriate at that time)), by the server for the device (Elson para. [0039], implementations having dialog mixer 130 and dialog host 120 on the server): 
an updated local predicted dialogue path based on the response, and the information related to the current state of the dialogue (Elson para. [0061], dialog beam tree including paths formed of dialog states is generated and pruned/added to (thus updated) via triggering events, where the triggering events occur before a response is given), and 
updated local predicted responses based on the updated local predicted dialogue path (Elson figs. 3-4, paras. [0043], [0055] (table 3 illustrating relationship between paths, candidate responses, dialog state etc), [0061], dialog states, which are associated with candidate responses, are part of a respective path from the dialog beam tree that is pruned/added to), and
an updated local dialogue manager (Elson paras. [0021] and [0028] and [0032], the dialog host which receives input from and provides output to the user in the form of dialog (the local dialogue manager) is updated when it provides new output or receives new input); and
sending the response, the updated local predicted dialogue path, the updated local predicted responses (Elson fig. 2, paras. [0049]-[0051], dialog host (part of client device 205, thus being on the device, or in the alternate, where para.  [0039] teaches that some implementations have dialog mixer 130 and dialog host 120 on the server, thus sending of a response to be output to the user to the dialog input/output device 110) keeps track of candidate list by receiving (thus sent to the dialog host) candidate responses (the updated local predicted responses), and their respective paths, as well as receiving a candidate that will be triggered (the response that is actually performed for the user from the candidate responses)).
While Elson sets forth alternative implementations of the dialog host 120 and dialog mixer 130 being on a server, this is not the detailed embodiment in Elson that is disclosed and relied upon above. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main embodiment of Elson to have its dialog host 120 and dialog mixer 130 on the server as set forth in para. [0039] of Elson at least because doing so would be a mere matter of design choice – considering what computing components in a system will offer the best efficiency for processing throughput given communication networking speeds and connections. Where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. see MPEP § 2144.06(II).
Further, while Elson does teach an updated local dialogue manager, Elson does not explicitly teach that it is “preemptively generating” an updated local dialogue manager “based on the updated local predicted dialogue path and the updated local predicted responses.”
Elson further does not explicitly teach sending the updated local dialogue manager to the device.
Still further, while Elson does teach that the client device controls the dialogue using local resources, Elson does not explicitly teach that in the alternative implementations where the dialog host 120 and dialog mixer 130 are part of a server, that the device is enabled to continue driving the dialog locally. Therefore, Elson does not explicitly teach so that the device is enabled to continue driving the dialogue locally using the updated local dialogue manager based on the updated local predicted dialogue path and the updated local predicted responses.
Elson does not teach that the updated local predicted path itself is generated by carving out a portion from the dialogue tree, or that the dialog tree is residing on a server. Therefore, Elson does not explicitly teach by carving out a portion from the dialogue tree, and residing on the server.
Further, while the backend requests of Elson, when selected to be the response to the user, suggest a lack of capability locally (see paras. 46-47) Elson does not explicitly teach “and is indicative that a local dialogue manager, previously generated by the server for and deployed on the device, can no longer drive the dialogue locally based on a local predicted dialogue path and local predicted responses stored on the device.”
Elson further does not explicitly teach that the server dialogue paths are predicted, or wherein the server predicted dialogue path is preemptively generated previously by the server based on a dialogue tree residing on the server for governing the dialogue, or searching the overall dialogue tree for the response. 
Kiatisevi NPL teaches preemptively generating, by the server for the device, an updated local predicted dialogue path wherein the portion is determined based on the response and the information related to the current state of the dialogue (Kiatisevi NPL, section 2.1, and 3.2-3.3, figs. 5 and 6, a knowledge manager implements the dialogue manager, and is started (a portion) with some predefined knowledge (preemptively generated), the knowledge frames organized in a tree format, and the knowledge frames are updated to change the overall SPAK knowledge frame set (in the form of a tree – see fig. 6) based on changes in the environment such as speech recognized from human utterances (information related to the current state of the dialogue) and Action frames that are instantiated (the response)), 
an updated local dialogue manager (Kiatisevi NPL section 3.2, figure 5, a robot having its own (local) knowledge manager, which includes a dialogue manager, and is defined by knowledge frames) based on the updated local predicted dialogue path and the updated local predicted responses (Kiatisevi NPL section 2.1 and 3.2, sensory agents detect changes in the world and submit the information to the knowledge manager which updates the knowledge contents, the updates can include output actions as action knowledge frames, and where section 3.3 teaches that the Action frames generate a response back to the human, thus the knowledge base uses the Action frames (organized in tree paths as shown in fig. 8 – thus the local predicted dialogue path) to conduct the dialogue).
Kiatisevi NPL further teaches the updated local dialogue manager to the device (Kiatisevi NPL section 2.1 and 3.2, as the SPAK knowledge frames define the dialogue manager, when it is updated, the dialog manager is an updated local dialogue manager, executed by the robot (device), thus the local dialogue manager being received by the robot), so that the device is enabled to continue driving the dialogue locally using the updated local dialogue manager based on the updated local predicted dialogue path and the updated local predicted responses (Kiatisevi NPL section 2.1 and 3.2, the updates can include output actions as action knowledge frames, and where section 3.3 teaches that the Action frames generate a response back to the human, thus the knowledge base uses the Action frames (organized in tree paths as shown in fig. 8 – thus the updated local predicted dialogue path defined in the SPAK knowledge frames (updated local dialogue manager)) to conduct the dialogue).
Kiatisevi NPL further teaches server predicted dialogue path (Kiatisevi NPL section 3.3, action frames that identify a response are instantiated (caused) depending on the condition of Action frames and the current state of the system within the SPAK (server predicted dialogue path stored in the server)), and wherein the server predicted dialogue path is preemptively generated previously by the server based on a dialogue tree residing on the server for governing the dialogue (Kiatisevi section 3.2, the SPAK knowledge base which includes the a tree with Action frames (server predicted dialogue path – see fig. 6) is updated (preemptively generated) from the existing dialogue via status register frames (also part of the SPAK tree see fig. 6) that keep track of context information on the dialogue such as who the conversation partner is, the conversation topic).
Kiatisevi NPL further teaches searching the overall dialogue tree for the response (Kiatisevi NPL section 2.1, 3.2.1, 3.2.2, knowledge contents are updated as new knowledge is received from agents, the updating including output actions (which determine an overall existing dialogue as they represent what predicted actions the dialog manager should take given particular inputs, shown in a tree format in fig. 6), where sections 3.3-3.4 teach that dialogue management uses the SPAK frames (that are in a tree format – see figs. 6 and 8) to generate a response to a human, and in a specific example where a face recognition dialogue action of greeting a recognized person by their name cannot be completed (a response is not included in the current server predicted dialogue path) since the face is not recognized, and thus an update is sent to SPAK which searches the knowledge frames (overall existing dialogue tree) to update them and generate a new response of “We haven’t met ... What’s your name”)).
Kiatisevi NPL further teaches previously generated by the server for and the device (Kiatisevi section 3.2, the SPAK knowledge base which includes a tree with Action frames (server predicted dialogue path – see fig. 6) is updated (preemptively generated) from the existing dialogue via status register frames (also part of the SPAK tree see fig. 6) that keep track of context information on the dialogue such as who the conversation partner is, the conversation topic).
Kiatisevi NPL mentions in the last two paragraphs that the knowledge contents of the SPAK system disclosed are stored in a single knowledge base only, but that a “distributed knowledge model” (with a footnote to the Soshnikov NPL reference) is being considered for future work. Therefore, Kiatisevi NPL contemplates a distributed dialogue manager system where a server based dialogue manager would be distributed to a local based dialogue manager.
Soshnikov NPL teaches by carving out a portion from the dialogue tree (Soshnikov NPL figs. 1 and 2, section 3.2, a set of all frames on one network node (server), shown in fig. 1 in a tree format, forms a frame world from which remote frames are derived/inherited to form another instance of a knowledge based system (local)).
Soshnikov NPL further teaches server based sources of knowledge based systems that are “sending” to another node, and “deployed on the device” (Soshnikov NPL figs. 1 and 2, section 3.2, the remote knowledge base (remote node) is created from the frame world/parent node (server), therefore, the knowledge base is sending to a remote node/deploying on the remote node (device)).
Neumann teaches and is indicative that a local dialogue manager on the device can no longer drive the dialogue locally based on a local predicted dialogue path and local predicted responses stored on the device (Neumann col. 14, lines 9-19, and 26-36,  a dialog manager at the local site is not used to handle an input query locally (and thus can no longer drive the dialogue) when the content required to satisfy the request it not within a local structured database (local predicted response stored on the device), as determined by the local topic determiner, where col. 20, line 57 – col. 21, line 6 disclose the operations of the local topic determiner to include considering local business rules which determine what action to take (local predicted dialogue path)).
Therefore, taking the teachings of Elson and Kiatisevi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the SPAK dialog manager system disclosed in Kiatisevi NPL at least because doing so would allow simple and intuitive development and modification of robot applications, including dialogue management for managing interactions with humans (see Kiatisevi NPL Abstract).
Further, taking the teachings of Elson and Soshnikov NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the distributed frame based knowledge system disclosed in Soshnikov NPL at least because doing so would allow for extending knowledge repositories with more specific knowledge to be used collectively in solving specific domain problems for evolving intelligent computer networks (see Soshnikov NPL section 4, conclusion).
Still further, taking the teachings of Elson and Neumann together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real-time dialog management system and methods of Elson with the determining whether a local dialog manager is able to satisfy a request as disclosed in the cited portions above of Neumann at least because doing so would provide for a gentle degradation of precision in information extraction from an input query, allowing for high confidence results to be returned quickly, but lower confidence results to be further analyzed (see Neumann col. 4, lines 8-18).
Regarding claim 15, Elson teaches a system for managing a user machine dialogue, comprising (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device including one or more processors and one or more computer memories): 
a dialogue state analyzer implemented using one or more processors (Elson para. [0080]) in a server and configured for (Elson fig. 2, paras. [0021]-[0022], dialog input/output device 110 and dialog host 120, where para. [0039] teaches the dialog host is on the server) receiving, at a server, a request from a device for a response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user) answering an utterance of a user (Elson fig. 3, paras. [0042]-[0043] and [0050], a system response candidate is accepted when it is triggered by new input such as speech captured from the user (utterance), and then is provided as a response to the user) engaged in a dialogue between the user and the device (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant), wherein the request includes information related to a current state of the dialogue (Elson paras. [0051]-[0052], backend request candidates Local Search and MediaSearch both including the current input of “take me to church” and are sent to the server execution of the backend requests); 
determining whether the response is included in a server dialogue path stored in the server (Elson paras. [0024], [0026], backend response (server predicted responses – where each candidate response is referred to as a dialog which is represented as a path in a dialog beam) which represents a search result of the schema managed by a dialog manager 170 (on a server – see fig. 2) using the input (the information related to the current state of the dialogue), where paras. [0042]-[0044] teaches the backend response is a triggering event for which the system determines the base state, and the dialog path (predicted dialog path) corresponding with the triggering event, and where para. [0051], table 1 show that the candidate responses that could be provided (responses) are kept track of in a candidate list), backend (server) requests, and para. 35, each backend dialog manager generates some kind of response in response to the backend solicitation, even if it is an error or failure response (for not finding a response to be included in the dialogue path of that particular backend dialog manager solicited), therefore, the backend servers performing the determining);
 if the response is included in the server dialogue path stored in the server (Elson para 24, a “backend response” represents data generated using a dialog manager 170 based on searchable data repositories on backend systems (server), and includes a “proposed” system response to the backend request - thus, a determination that a response is included within the searchable data repositories stored in the server. In para 26, Elson teaches that “candidate” responses (same as proposed responses for example from a backend request) are referred to as dialogs and are represented as a path in a dialog beam. Thus, as the backend response from the backend system are candidate responses, candidate responses are dialogs represented as a path in a dialog beam, the backend response is a path in a dialog beam that comes from the backend (server system)), identifying the response based on the server dialogue path (Elson paras. 35-37, the response returned from the backend is from a particular backend dialog manager such as 170a a music dialog, and thus the backend response (identified response sent back to the dialog mixer via the solicitation) is based on the backend (server) dialog paths of the particular backend dialog manager solicited);
if the response is not included in the server dialogue path stored in the server (Elson para. 35, each backend dialog manager generates some kind of response in response to the backend solicitation, even if it is an error or failure response (for not finding a response to be included in the dialogue path of that particular backend dialog manager solicited));
a local predicted path/response generator implemented by the one or more processors and (Elson para. [0080]) configured for preemptively generating (Elson para. [0082], systems and methods disclosed implemented in a computing system made of components) by the server for the device (Elson para. [0039], implementations have dialog mixer 130 and dialog host 120 on the server):
an updated local predicted dialogue path based on the response, and the information related to the current state of the dialogue (Elson para. [0061], dialog beam tree including paths formed of dialog states is generated and pruned/added to (thus updated) via triggering events, where the triggering events occur before a response is given), and 
updated local predicted responses based on the updated local predicted dialogue path (Elson figs. 3-4, paras. [0043], [0055] (table 3 illustrating relationship between paths, candidate responses, dialog state etc), [0061], dialog states, which are associated with candidate responses, are part of a respective path from the dialog beam tree that is pruned/added to); and
a local dialogue manager generator implemented by the one or more processors (Elson para. [0080]) and configured for (Elson para. [0082], systems and methods disclosed implemented in a computing system made of components) an updated local dialog manager (Elson paras. [0021] and [0028] and [0032], the dialog host which receives input from and provides output to the user in the form of dialog (the local dialogue manager) is updated when it provides new output or receives new input); and 
a local dialogue information transmitter implemented by the one or more processors (Elson para. [0080]) and configured for (Elson para. [0038] via the network, the server communicates with and transmits data to/from client device 205) sending the response, the updated local predicted dialogue path, the updated local predicted responses to the device (Elson fig. 2, paras. [0049]-[0051], dialog host (part of client device 205, thus being on the device or in the alternate, where para.  [0039] teaches that some implementations have dialog mixer 130 and dialog host 120 on the server, thus sending of a response to be output to the user to the dialog input/output device 110) keeps track of candidate list by receiving (thus sent to the dialog host) candidate responses (the local predicted responses), and their respective paths, as well as receiving a candidate that will be triggered (the response that is actually performed for the user from the candidate responses)).
While Elson sets forth alternative implementations of the dialog host 120 and dialog mixer 130 being on a server, this is not the detailed embodiment in Elson that is disclosed and relied upon above. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main embodiment of Elson to have its dialog host 120 and dialog mixer 130 on the server as set forth in para. [0039] of Elson at least because doing so would be a mere matter of design choice – considering what computing components in a system will offer the best efficiency for processing throughput given communication networking speeds and connections. Where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. see MPEP § 2144.06(II).
Further, while Elson does teach an updated local dialogue manager, Elson does not explicitly teach that it is “preemptively generating” an updated local dialogue manager “based on the updated local predicted dialogue path and the updated local predicted responses.”
Elson further does not explicitly teach sending the updated local dialogue manager to the device.
Still further, while Elson does teach that the client device controls the dialogue using local resources, Elson does not explicitly teach that in the alternative implementations where the dialog host 120 and dialog mixer 130 are part of a server, that the device is enabled to continue driving the dialog locally. Therefore, Elson does not explicitly teach so that the device is enabled to continue driving the dialogue locally using the updated local dialogue manager based on the updated local predicted dialogue path and the updated local predicted responses.
Elson does not teach that the updated local predicted path itself is generated by carving out a portion from the dialogue tree, or that the dialog tree is residing on a server. Therefore, Elson does not explicitly teach by carving out a portion from the dialogue tree, and residing on the server.
Further, while the backend requests of Elson, when selected to be the response to the user, suggest a lack of capability locally (see paras. 46-47) Elson does not explicitly teach “and is indicative that a local dialogue manager, previously generated by the server for and deployed on the device, can no longer drive the dialogue locally based on a local predicted dialogue path and local predicted responses stored on the device.”
Elson further does not explicitly teach that the server dialogue paths are predicted, or wherein the server predicted dialogue path is preemptively generated previously by the server based on a dialogue tree residing on the server for governing the dialogue, or searching the overall dialogue tree for the response.
Kiatisevi NPL teaches preemptively generating, an updated local predicted dialogue path wherein the portion is determined based on the response and the information related to the current state of the dialogue (Kiatisevi NPL, section 2.1, and 3.2-3.3, figs. 5 and 6, a knowledge manager implements the dialogue manager, and is started (a portion) with some predefined knowledge (preemptively generated), the knowledge frames organized in a tree format, and the knowledge frames are updated to change the overall SPAK knowledge frame set (in the form of a tree – see fig. 6) based on changes in the environment such as speech recognized from human utterances (information related to the current state of the dialogue) and Action frames that are instantiated (the response)), 
an updated local dialogue manager (Kiatisevi NPL section 3.2, figure 5, a robot having its own (local) knowledge manager, which includes a dialogue manager, and is defined by knowledge frames) based on the updated local predicted dialogue path and the updated local predicted responses (Kiatisevi NPL section 2.1 and 3.2, sensory agents detect changes in the world and submit the information to the knowledge manager which updates the knowledge contents, the updates can include output actions as action knowledge frames, and where section 3.3 teaches that the Action frames generate a response back to the human, thus the knowledge base uses the Action frames (organized in tree paths as shown in fig. 8 – thus the local predicted dialogue path) to conduct the dialogue).
Kiatisevi NPL further teaches the updated local dialogue manager to the device (Kiatisevi NPL section 2.1 and 3.2, as the SPAK knowledge frames define the dialogue manager, when it is updated, the dialog manager is an updated local dialogue manager, executed by the robot (device), thus the local dialogue manager being received by the robot), so that the device is enabled to continue driving the dialogue locally using the updated local dialogue manager based on the updated local predicted dialogue path and the updated local predicted responses (Kiatisevi NPL section 2.1 and 3.2, the updates can include output actions as action knowledge frames, and where section 3.3 teaches that the Action frames generate a response back to the human, thus the knowledge base uses the Action frames (organized in tree paths as shown in fig. 8 – thus the updated local predicted dialogue path defined in the SPAK knowledge frames (updated local dialogue manager)) to conduct the dialogue).
Kiatisevi NPL further teaches server predicted dialogue path (Kiatisevi NPL section 3.3, action frames that identify a response are instantiated (caused) depending on the condition of Action frames and the current state of the system within the SPAK (server predicted dialogue path stored in the server)), and wherein the server predicted dialogue path is preemptively generated previously by the server based on a dialogue tree residing on the server for governing the dialogue (Kiatisevi section 3.2, the SPAK knowledge base which includes the a tree with Action frames (server predicted dialogue path – see fig. 6) is updated (preemptively generated) from the existing dialogue via status register frames (also part of the SPAK tree see fig. 6) that keep track of context information on the dialogue such as who the conversation partner is, the conversation topic).
Kiatisevi NPL further teaches searching the overall dialogue tree for the response (Kiatisevi NPL section 2.1, 3.2.1, 3.2.2, knowledge contents are updated as new knowledge is received from agents, the updating including output actions (which determine an overall existing dialogue as they represent what predicted actions the dialog manager should take given particular inputs, shown in a tree format in fig. 6), where sections 3.3-3.4 teach that dialogue management uses the SPAK frames (that are in a tree format – see figs. 6 and 8) to generate a response to a human, and in a specific example where a face recognition dialogue action of greeting a recognized person by their name cannot be completed (a response is not included in the current server predicted dialogue path) since the face is not recognized, and thus an update is sent to SPAK which searches the knowledge frames (overall existing dialogue tree) to update them and generate a new response of “We haven’t met ... What’s your name”)).
Kiatisevi NPL further teaches previously generated by the server for and the device (Kiatisevi section 3.2, the SPAK knowledge base which includes a tree with Action frames (server predicted dialogue path – see fig. 6) is updated (preemptively generated) from the existing dialogue via status register frames (also part of the SPAK tree see fig. 6) that keep track of context information on the dialogue such as who the conversation partner is, the conversation topic).
Kiatisevi NPL mentions in the last two paragraphs that the knowledge contents of the SPAK system disclosed are stored in a single knowledge base only, but that a “distributed knowledge model” (with a footnote to the Soshnikov NPL reference) is being considered for future work. Therefore, Kiatisevi NPL contemplates a distributed dialogue manager system where a server based dialogue manager would be distributed to a local based dialogue manager.
Soshnikov NPL teaches by carving out a portion from the dialogue tree (Soshnikov NPL figs. 1 and 2, section 3.2, a set of all frames on one network node (server), shown in fig. 1 in a tree format, forms a frame world from which remote frames are derived/inherited to form another instance of a knowledge based system (local)).
Soshnikov NPL further teaches server based sources of knowledge based systems that are “sending” to another node, and “deployed on the device” (Soshnikov NPL figs. 1 and 2, section 3.2, the remote knowledge base (remote node) is created from the frame world/parent node (server), therefore, the knowledge base is sending to a remote node/deploying on the remote node (device)).
Neumann teaches and is indicative that a local dialogue manager can no longer drive the dialogue locally based on a local predicted dialogue path and local predicted responses stored on the device (Neumann col. 14, lines 9-19, and 26-36,  a dialog manager at the local site is not used to handle an input query locally (and thus can no longer drive the dialogue) when the content required to satisfy the request it not within a local structured database (local predicted response stored on the device), as determined by the local topic determiner, where col. 20, line 57 – col. 21, line 6 disclose the operations of the local topic determiner to include considering local business rules which determine what action to take (local predicted dialogue path)).
Therefore, taking the teachings of Elson and Kiatisevi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the SPAK dialog manager system disclosed in Kiatisevi NPL at least because doing so would allow simple and intuitive development and modification of robot applications, including dialogue management for managing interactions with humans (see Kiatisevi NPL Abstract).
Further, taking the teachings of Elson and Soshnikov NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the distributed frame based knowledge system disclosed in Soshnikov NPL at least because doing so would allow for extending knowledge repositories with more specific knowledge to be used collectively in solving specific domain problems for evolving intelligent computer networks (see Soshnikov NPL section 4, conclusion).
Still further, taking the teachings of Elson and Neumann together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real-time dialog management system and methods of Elson with the determining whether a local dialog manager is able to satisfy a request as disclosed in the cited portions above of Neumann at least because doing so would provide for a gentle degradation of precision in information extraction from an input query, allowing for high confidence results to be returned quickly, but lower confidence results to be further analyzed (see Neumann col. 4, lines 8-18).
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elson in view of Kiatisevi NPL in view of Soshnikov NPL in view of Neumann as set forth above regarding claim 2 from which claim 3 depends, as set forth above regarding claim 9 from which claim 10 depends, and as set forth above regarding claim 16 from which claim 17 depends, further in view of Krestnikov et al., (US 2015/0279366 A1, herein “Krestnikov”).
Regarding claims 3, 10 and 17, Elson does not explicitly teach the limitations of claims 3, 10 and 17.
Krestnikov teaches wherein the observation of the dialogue surrounding includes an observation of at least one of the user and a scene of the dialogue (Krestnikov paras. [0147]-[0155], generating hypothesis for the relevance of input speech using data including sensor captured information about the tone, voice or condition of the user’s body (observation of the user) and also data about the real-time world for context of the communication with the user, the real-time world data including current weather, length of the day (scene of the dialogue) – NOTE, this claim limitation only required “at least one of”, notwithstanding that Krestnikov teaches both); 
the observation of the user includes one or more of a facial expression, a gesture, a motion of the user, and a tone of the utterance (Krestnikov para. [0153], given that the claim limitation only requires “one or more,” tone and voice of text from speech recognition (tone of the utterance)); and 
the observation of the scene of the dialogue includes one or more of an object present at the scene and a sound in the scene of the dialogue (Krestnikov para. [0160], environment database containing structured data about the real-time state of the world including time of day, weather etc., thus knowledge of time of day and weather will include whether or not daylight is present in the scene, but in any event, NOTE that this limitation is not required under a broadest reasonable interpretation since the claim only requires an observation of “one or more of”, and accordingly, if the observation is of the user, then the limitations of this claim are met, and further details including the observation of the scene are not a necessary part of broadest reasonable interpretation of the claim).
Therefore, taking the teachings of Elson and Krestnikov together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to have modified the real-time dialog management operations disclosed in Elson to include the tone and voice of user input as disclosed in Krestnikov at least because doing so would allow for a system to be proactive and initiate conversation with a user based on environmental data, providing a substantial advance over previous dialog based systems (Krestnikov paras. [0048]-[0049] and [0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kiatisevi, P., “A Distributed Architecture for Interactive Robots Based on a Knowledge Software Platform,” PhD Thesis, 2005, Available from http://users.isr.ist.utl.pt/~jseq/ResearchAtelier/papers/pattara_Dr_thesis.pdf - This reference details further the SPAK based robot with a dialogue manager that is disclosed in the Kiatisevi NPL cited herein for the independent claims. In particular, the Kiatisevi PhD Thesis in chapters 3-6 details the SPAK knowledge base platform, that when used in the context of dialogue management for robot-human conversation, is a platform for keeping track of conversational context through robot sensors, in order to perform a type of preemption in the response generation - generating intelligent responses to potential inquiries by the human. Moreover, the robot system of Kiatisevi discloses that the SPAK platform is dynamic – updating its knowledge base, actions and event handling (all contributing towards its dialogue management) according to the changing environment as detected.
Asoh et al., "Jijo-2: an office robot that communicates and learns," in IEEE Intelligent Systems, vol. 16, no. 5, pp. 46-55, Sept.-Oct. 2001, doi: 10.1109/MIS.2001.956081. This reference details a prototype robot, Jijo-2 that uses a dialogue manager that maintains the state of the dialogue and outputs appropriate responses, and where depending on the state, the responses to the input utterances change (thus, a preemptive type of generation).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656